                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

STEPHANIE CAMPBELL,                               )
                                                  )
     Plaintiff,                                   )
                                                  )
    v.                                            )           Civil Action No. 4:19-cv-406
                                                  )
THE NEW YORK TIMES COMPANY,                       )
                                                  )
     Defendant.                                   )


                                           COMPLAINT

         COMES NOW PLAINTIFF, Stephanie Campbell (“Campbell”), for its Complaint against

The New York Times Company (“NYT”) and alleges as follows:



                                  JURISDICTION AND VENUE

         1.      Stephanie Campbell is a Missouri resident.

         2.      Defendant NYT is a publicly traded company listed on the New York Stock

Exchange under the symbol NYT.

         3.      This Complaint includes an action for copyright infringement under 17 U.S.C. §

501 et seq.

         4.      This court has jurisdiction over the subject matter of the complaint pursuant to 28

U.S.C § 1338(a) because this is a civil action arising under an Act of Congress relating to

copyrights.

         5.      Upon information and belief, this court has personal jurisdiction over Defendant

because of its substantial and continuous business contacts with the state of Missouri through its

widespread circulation in Missouri and stories specifically targeting the state of Missouri and



                                          1
              Case 4:19-cv-00406-GAF Document 1 Filed 05/24/19 Page 1 of 6
Missouri residents, and because the acts giving rise to this Complaint have occurred as a result of

such contact with the state of Missouri.

         6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 & 1400 because all

Defendants conduct business within the judicial district and acts giving rise to this Complaint are

believed to have occurred within this judicial district.

                                   FACTUAL BACKGROUND

Stephanie Campbell

         7.      Campbell is an experienced, professional photographer.

         8.      Campbell has played football for the Kansas City women’s professional tackle

football team.

         9.      Katie Sowers, an individual who recently gained national notoriety for becoming

the NFL’s first openly gay, and second full-time woman coach, also played football for Kansas

City’s women’s professional tackle football team.

         10.     Campbell was awarded credentials to be on the field and take pictures during a

Kansas City Chiefs vs. San Francisco 49ers football game on August 11, 2017 (the “Game”).

         11.     Going into the Game, Campbell’s friend Sowers worked as an intern coach for the

49ers.

         12.     On the day of the Game, Sowers learned from the 49ers coaching staff that she

would be making history as the NFL’s first openly gay, and second full-time woman coach.

         13.     With the unique combination of being a credentialed, professional photographer at

the Game, who also played for Katie Sowers’ team, Ms. Campbell was afforded unparalleled

access to photograph her friend Sowers at the moment she learned about her groundbreaking hire.

         14.     Consequently, Ms. Campbell was able to capture high quality, close-up




                                          2
              Case 4:19-cv-00406-GAF Document 1 Filed 05/24/19 Page 2 of 6
photographs of Sowers’ reaction to the news and subsequent action shots of Sowers coaching.

        15.     Among the numerous photographs taken by Ms. Campbell is the following

photograph (“Sowers Photograph”):




        16.     Ms. Campbell owns the exclusive rights to the Sowers Photograph which is

registered with the US Copyright Office, Reg. No. VA 2-073-437, which is attached.

Defendant

        17.     Defendant NYT is an American mass media company which publishes its namesake

newspaper, The New York Times.

        18.     The New York Times is widely circulated throughout the United States.

        19.     The New York times has over 4 million total subscribers, including in print and

digital publications.

        20.     Upon information and belief, numerous Missouri residents subscribe to The New

York Times.

        21.     NYT maintains a website for its newspaper (the “Website”) from which it receives

advertising and subscription revenue.

        22.     NYT maintains a section on its Website which is specifically directed toward

Missouri news and targeted at Missouri residents, and NYT receives advertising revenue from this

section.




                                       3
           Case 4:19-cv-00406-GAF Document 1 Filed 05/24/19 Page 3 of 6
        23.        Specifically, the “Missouri” page on the Website contains “News about Missouri,

including commentary and archival articles published in The New York Times.”

Defendant’s Infringement

        24.        Defendant’s infringement arose from the operation of its Website.

        25.        Ms. Campbell did not give Defendant permission to use the Sowers Photograph or

any of her other photographs in anyway.

        26.        Nonetheless, Defendant’s used the Sowers Photograph on an article on the Website

(the “Article”).

        27.        The Article was entitled “49ers first woman coach turns internship into full-time job”

        28.        The Article was posted on or about August 14, 2017.

        29.        The Sowers Photograph was reproduced near the top of the Article, directly

underneath the title.

        30.        The Article was viewable by anyone in the United States with internet access,

including individuals and subscribers residing in Missouri.

        31.        Defendant did not have a license or any permission to use the Sowers Photograph on

the Website.


                           COUNT 1 - COPYRIGHT INFRINGEMENT
                                          (17 U.S.C. § 501)
        32.        Campbell incorporates by reference the allegations of each of the above paragraphs

as if fully set forth herein.

        33.        Campbell has a copyright registration for the Sowers Photograph.

        34.        Defendants infringed Campbell’s copyright through the unlawful display,

reproduction, distribution, and creation of a derivative works of the Sowers Photograph via its

Website.


                                       4
           Case 4:19-cv-00406-GAF Document 1 Filed 05/24/19 Page 4 of 6
          35.      As a result of Defendant’s infringement, Campbell is entitled to damages in an

amount to be proven at trial.

          36.      Campbell is also entitled to any profits attributable to their infringement.

          37.      Campbell is also entitled to her attorneys' fees and full costs.


                                         PRAYER FOR RELIEF

          WHEREFORE, Campbell demands a judgment against Defendant and prays that this Court
will:

                a. Under 17 U.S.C. § 502, grant temporary and final injunctions on such terms as it

                   deems reasonable to prevent or restrain infringement of Campbell’s copyrights.

                b. Under 17 U.S.C. § 503, order the impounding and ultimately destruction, on such

                   terms as it may deem reasonable, of any records or material involved in Defendants’

                   copyright infringement, including any unauthorized reproductions of the work.

                c. Under 17 U.S.C. § 504, award Campbell’s actual damages and any additional profits

                   of Defendants; or, if at any time before final judgment is rendered she so elects, award

                   Campbell statutory damages,

                d. Under 17 U.S.C. § 505, award costs to Campbell;

                e. As the prevailing party in a Copyright lawsuit, award to Campbell reasonable

                   attorney’s fees.



                                 DESIGNATION OF PACE OF TRIAL

          Campbell herby designates Kansas City, Missouri as the place of trial of the above-styled

matter.




                                        5
            Case 4:19-cv-00406-GAF Document 1 Filed 05/24/19 Page 5 of 6
                         REQUEST FOR JURY TRIAL

Campbell herby requests trial by jury of the above-styled matter.




                                              Respectfully submitted,

                                              By: /s/Arthur K. Shaffer
                                              Arthur K. Shaffer, #51,229
                                              Scott J. Strohm, #68,424
                                              Intellectual Property Center, LLC
                                              7101 College Blvd., Suite 1520
                                              Overland Park, KS 66210
                                              Telephone: (913) 345-0900
                                              Facsimile: (913) 345-0903

                                              Attorney for Plaintiff




                              6
  Case 4:19-cv-00406-GAF Document 1 Filed 05/24/19 Page 6 of 6
